ON REMAND FROM THE SUPREME COURT OF FLORIDA

DAMOORGIAN, J.
We reconsider on remand our opinion in Brown v. Nagelhout, 33 So.3d 83 (Fla. 4th DCA 2010), which was quashed by the Florida Supreme Court following its decision in Brown v. Nagelhout, 84 So.3d 304 (Fla.2012).
Based on the Supreme Court’s holding in Brown, applying the plain language of sections 47.011, 47.021, and 47.051, Florida Statutes (2009), we reverse the trial court’s order granting Kim J. Nagelhout, Helena Chemical Co., Inc., and CSX Transportation, Inc.’s motion to transfer venue from Broward County to Pasco County, Florida.

Reversed.

MAY, C.J., and HAZOURI, J., concur.